Case 1:21-cv-03227-JPC Document 13
                                12 Filed 07/21/21
                                         07/20/21 Page 1 of 11
Case 1:21-cv-03227-JPC Document 13
                                12 Filed 07/21/21
                                         07/20/21 Page 2 of 11
Case 1:21-cv-03227-JPC Document 13
                                12 Filed 07/21/21
                                         07/20/21 Page 3 of 11
Case 1:21-cv-03227-JPC Document 13
                                12 Filed 07/21/21
                                         07/20/21 Page 4 of 11
Case 1:21-cv-03227-JPC Document 13
                                12 Filed 07/21/21
                                         07/20/21 Page 5 of 11
Case 1:21-cv-03227-JPC Document 13
                                12 Filed 07/21/21
                                         07/20/21 Page 6 of 11
Case 1:21-cv-03227-JPC Document 13
                                12 Filed 07/21/21
                                         07/20/21 Page 7 of 11
Case 1:21-cv-03227-JPC Document 13
                                12 Filed 07/21/21
                                         07/20/21 Page 8 of 11
Case 1:21-cv-03227-JPC Document 13
                                12 Filed 07/21/21
                                         07/20/21 Page 9 of 11




 7.20.2021




                                       Steve Schwartz
Case 1:21-cv-03227-JPC Document 13
                                12 Filed 07/21/21
                                         07/20/21 Page 10 of 11




  7/20/21
                  Case 1:21-cv-03227-JPC Document 13
                                                  12 Filed 07/21/21
                                                           07/20/21 Page 11 of 11




Because the Court closed this case on June 17, 2021, Dkt. 11, the Court construes this filing as a request by the
parties to reopen the case for the limited purpose of entering this Consent Decree. The request is granted and
the Court adopts the parties' Consent Decree as modified. For the avoidance of doubt, the Court emphasizes that
this Consent Decree only applies to claims brought by Plaintiff Yony Sosa.

SO ORDERED.
                                                                           ___________________
Date: July 21, 2021
New York, New York
                                                                             JOHN P. CRONAN
                                                                          United States District Judge
